In a proceeding pursuant to subdivision 5 of section 50-e of the General Municipal Law for leave to serve a late notice of claim, the petitioners appeal from (1) a judgment of the Supreme Court, Queens County (Lonschein, J.), dated February 17,1983, which denied the application and (2) an order of the same court, dated June 31, 1983 [sic] which denied reargument. 1i Appeal from the order dated June 31, 1983 [sic], dismissed, without costs or disbursements. No appeal lies from an order denying reargument. 11 Judgment dated February 17, 1983, affirmed, without costs or disbursements. No opinion. Mangano, J. P., Thompson, O’Connor and Boyers, JJ., concur.